DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/299,080, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application contains a brief summary of the invention and a single figure (which appears to depict the scientific principle of the invention but does not depict any detailed representation of the claimed system or method). 
The summary of the invention fails to disclose the details of the method of instant claim 1, including: a step of coupling a source and a detector to a target medium, where the source is configured to emit a first light having a first coherence length of less than a path length distribution of the target medium; a step of selecting the first coherence length of the first light and/or a first path length of a first reference optical path to acquire a measurement for a desired path length distribution; a step of transmitting a first portion of the first light into the target and a second portion of the first light along the first reference optical path; a step of combining at least a portion of the first portion of the first light and the second portion of the first light, thereby providing a combined optical signal; a step of receiving the combined optical signal at the detector, thereby generating a detector signal including path length information and correlation information for the combined optical signal; a step of determining, using a processor, the path length information, the correlation information, and one or more equations relating path length and correlation to dynamics, a dynamics of the target medium; and a step of generating a report including the dynamics of the target medium. Therefore, claim 1 and all dependent claims thereof will be accorded the priority date of 02/24/2017.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach every limitation of the claimed invention. Specifically, none of the prior art of record teaches a PLS- DCS source configured to emit a first light having a first coherence length of less than a path length distribution of the target medium. In addition to the prior art already of record, Nishiwaki et al. (US PG Pub. No. US 2017/0284789 A1) teaches a method of acquiring an optical method comprising a source configured to emit a first light having a first coherence length of less than a standard deviation of a path length distribution ([0086], [0087]), which could be considered “less than a path length distribution” since “path length distribution” is not defined to be any particular measure (e.g. maximum path length, minimum path length, mean path length, path length standard deviation, etc.). Nishiwaki further teaches that the coherence length is variable ([0089]) acquiring measurement from brain tissue ([0084]), but is silent on selecting the first coherence length of the first light and/or a first path length of a first reference optical path to acquire a PLS-DCS measurement for a desired path length distribution of the target medium and generating a report including the dynamics of the target medium.
Nishiwaki (US PG Pub. No. US 2016/0360907 A1) and Nishiwaki et al. (US PG Pub. No. US 2018/0164160 A1) teach similar subject matter to Nishiwaki et al. described above and are therefore considered pertinent. 
Sutin, Jason, Bernhard Zimmerman, Danil Tyulmankov, Davide Tamborini, Kuan Cheng Wu, Juliette Selb, Angelo Gulinatti et al. ("Time-domain diffuse correlation spectroscopy." Optica 3, no. 9 (2016): 1006-1013) substantially teaches all limitations of the instant claims but is excluded as prior art by 35 U.S.C. §102(b)(1) based on the PCT filing date of 02/24/2017.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793